Title: To Thomas Jefferson from Charles Willson Peale, 29 October 1822
From: Peale, Charles Willson
To: Jefferson, Thomas


Dear Sir
Philadelphia
Octr 29. 1822.
Your favor of the 22d instant I received yesterday, and devolving in my mind what I could best do to serve you, determined to take the springs from my traveling Poligraph, made of Brass wire, which perhaps are better than those made of Silver, unless the silver should have considerable of Alloy, and the wire drawn very hard. I believe I have some of the Wire left of which your springs are made, perhaps sufficient to make a sett for your Poligraph, which I promise myself to do as soon as I can make the apparatus for winding the wire, as in the revolution of things in the Stadt-house; the work-shop pulled down to please some discontented members of the Corporations (I should not blame more than two of that body, at least all the others appeared friendly to my labours) all my tools are scattered and many lost. so much for being under obligations to public Bodies, but I forbear to trouble you with my complaints and suffering.—The Elastic-Gum hardens with the change of weather, but what is worse it becomes very hard by age, other wise it might be cut into a long string by circular cut of an Elastic bottle. The brass wire springs will last a great length of time provided no crease touch it. If by accident the springs are stretched too long, by giving the whole band a turn or two the evil is remedied, but why should I be thus particular to a gentleman of your mechanical resources its unnecessary.I am rejoised to hear of your good health, I remember that when you gave me your Pedometer, you told me that you should not use it, on account of a complaint of you hip. I am a poor Phisician, yet I want no aid of medical men; I trust to the aid of nature, giving her fair play, to cure every evil happening to me. I must tell you that for the good use of my limbs I make it my constant practice to rub all my mustles togather with all my strength, not with a Brush, but with my hands. this I concieve removes all obstructions. for the purpose I take this exercise naked. and I am at this moment as active as ever I have been when younger;—I never miss a meal, but eat only what I conceive is best to promote good health. My Eye sight is improving. I paint without spectacles—but my hearing is bad, perhaps injured by some of my experiments to get relief. although I loose some enjoyments, yet I need not hear any thing disagreable.Having obtained an act of Incorparation of the Museum my mind is releaved about the disposal of it at my decease. it can not be divided, but the profits of Income I can give to my children as I please—All of them are married, I board at present with my youngest son, Titian. And my son Rubens having purchased Rembrandts’ Museum at Baltimore, the Management of the Philada Museum (such I have named it) devolves on me, and I have taken the aid of my sons Franklin & Titian to make it deserving of public favor.The Trustee’s of the Museum having requested me to paint a whole length Portrait of myself  to be placed in the Museum. I have made the design as I have conceived appropriate. with my right hand I raise a curtain to show the subjects of natural history arranged in the long Room of the Stadt-house—Standing at the east end of the room, the range of birds westward in their classical arrangement, The Portraits of the revolutionary characters over them. My Pallet & pencils on a table behind me. As the bones of the Mammoth first gave the Idea of a Museum, I have placed a number of them on the floor by the Table, and instead of the Mineral Casses on the northside of the Room I have given a faint Idea of the Skeleton of the Mammoth beyond it quadrupieds—A large wild Turkey (dead) laying on a tool box, with an open drawer showing preserving tools, this in on the foreground, the bones & this in my best finish, at the further end of the room is a figure with folded arms in meditation. nearer is a gentleman instructing his son, who holds a book, still nearer is a quaker lady in asstonishment, looking at the Mammoth Skeleton; with up lifted hands.The light I have choosen for my Portrait is novel; and before I made a begnining of the large picture, I made a tryal on a small canvis to know if I could make the likeness sufficiently stricking. My back is towards the light, so that there is no direct light except on my bald-pate, the whole face being in a reflected light. you may readily conceive that it required a considerable knowledge of middle tincts to make a striking likeness—and whether it is Novelty of this mode of Portrait painting that captivates the Connoisours of the Art, but so it is, that I have great  on the work. from Artists as well as others.The springs I have enclosed with the hope that they will relieve you rist of its burden—and let me add that I shall ever be happy to assist you by any thing I can do to make you comfortable, as I well know that you freely give your labours for the benifit of Mankind—believe me with very great respect yo. friendC W Peale